DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 10,565,043. Although the claims at issue are not identical, they are not patentably distinct from each other because they teach essentially the same thing except for the instant application claims a host which is well-known in PCIe systems.
Only one claim is shown below for brevity.

Instant application
10,565,043
1. A system, wherein, the system comprises: 
a host; and 

a Peripheral Component Interconnect Express (PCIe) device, wherein the PCIe device comprises an endpoint (EP) device, the EP device comprising: 

at least one processor; and 

a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to: 

obtain an error type of an error in transmitting a transaction layer packet (TLP) between the PCIe device and the host; 

in response to determining that the error type is a correctable error type specified in a PCIe protocol, collect statistics of a duration for which the error type exists; and 

disconnect a link between the PCIe device and the host in response to determining that the statistics of the duration equals or exceeds a preset duration.




11. A Peripheral Component Interconnect Express (PCIe) device, wherein the PCIe device comprises an endpoint (EP) device comprising: 

at least one processor; and 

a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the processor, the programming instructions instruct the at least one processor to: 


obtain an error type of an error in transmitting a transaction layer packet (TLP) between the PCIe device and a host; 

in response to determining that the error type is a correctable error type specified in the PCIe protocol, collect statistics of a duration for which the error type exists; and 

disconnect a link between the PCIe device and the host in response to determining that the statistics of the duration equals or exceeds a preset duration.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bockhaus et al. (US 20110246833).

	As to claim 1 Bockhaus teaches:

a host; (Fig 1 elements 120,1 125 and 110)

a Peripheral Component Interconnect Express (PCIe) device, wherein the PCIe device comprises an endpoint (EP) device, (Fig 1 elements 160) the EP device comprising: 

at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, ([0017-0018] and [0022]) the programming instructions instruct the at least one processor to: 

obtain an error type of an error in transmitting a transaction layer packet (TLP) between the PCIe device and the host; ([0025])

in response to determining that the error type is a correctable error type specified in a PCIe protocol, collect statistics of a duration for which the error type exists; ([0025-0026]) 

disconnect a link between the PCIe device and the host in response to determining that the statistics of the duration equals or exceeds a preset duration. ([0023], [0027])

	As to claim 2 Bockhaus teaches:

receive a TLP sent by the host; determine whether the TLP is corrupted; ([0025], [0047]) 

in response to determining that the TLP is corrupted, determine that the error type of the error in transmitting the TLP between the PCIe device and the host is a negative acknowledgement (NAK) error type. ([0047] and [0059])

As to claim 8 Bockhaus teaches:

wherein the programming instructions instruct the at least 23Attorney Docket No. 43968-0045002/ Client Ref. No. 84556892US13 one processor to: detect whether the PCIe device encounters an exception; and in response to determining that the at least one processor detects that the PCIe device encounters an exception, determine that the error type of the error in transmitting the TLP between the PCIe device and the host is a PCIe device exception error type. ([0023], [0027] the examiner interprets an error as an exception since an “exception” is not defined in the specification of the instant application)

As to claim 10 Bockhaus teaches:

wherein the programming instructions instruct the at least one processor to: disconnect the link between the PCIe device and the host in response to determining that the error type is an uncorrectable error type specified in the PCIe protocol. ([0023], [0027] the examiner interprets an uncorrectable error type as “Uncorrectable errors are those error conditions that impact functionality of the interface.” Per PCIe Base Specification (11/10/10) 6.2.2.2)

As to claim 11 Bockhaus teaches:

wherein the system further comprises a PCIe switch; and the PCIe switch is connected to the host and is connected to the PCIe device. (Fig 1 see elements 110, 150 and endpoint (160) connected to switch 150)

As to claim 12 Bockhaus teaches:

wherein the PCIe switch is connected to a central processing unit (CPU) of the host and is connected to the PCIe device. (Fig 1 see elements 120, 125, 110, 150 and endpoint (160) connected to switch 150)

As to claim 13 Bockhaus teaches:

wherein the PCIe switch is connected to a CPU of the host using a upstream port and is connected to the PCIe device using a downstream port. (Fig 1 see elements 120, 125, 110, 150 and endpoint (160) connected to switch 150 it is well known in the art that an upstream port is a port on the Host side of a device and a downstream port is a port on the opposite side of the device – as depicted in figure 1)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bockhaus et al. (US 20110246833) in view of Suzuki et al. (JP 2011175555).

As to claim 3, Bockhaus teaches all of the limitations of claim 1 as above. Bockhaus further teaches:

wherein the programming instructions instruct the at least one processor to: 
receive a TLP sent by the host ([0017], [0019], [0025]) Bockhaus doesn’t explicitly teach: “determine whether the TLP is a preset TLP; and in response to determining that the TLP is not the preset TLP, determine that the error type of the error in transmitting the TLP between the PCIe device and the host is a transmission error type” Suzuki teaches:

determine whether the TLP is a preset TLP; and in response to determining that the TLP is not the preset TLP, determine that the error type of the error in transmitting the TLP between the PCIe device and the host is a transmission error type (see description of figure 5 – “when the other received sequence number data 42 is not in a predetermined order or when a TLP error is detected, the data link layer 35 causes the other data link layer 35 to retransmit the DLLLP of the sequence number data 42” – the examiner interprets the retransmission request as a determination of a transmission error)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bockhaus and Suzuki. The motivation would have been to allow for retransmission of missing TLPs to ensure proper reception of all required packets.

As to claim 4 Suzuki teaches:

wherein the programming instructions instruct the at least one processor to: obtain a first sequence number of the TLP; predict a third sequence number of the TLP according to a second sequence number of a previous TLP, wherein the previous TLP is received most recently relative to a current time; and in response to determining that the first sequence number is not equal to the third sequence number, determine that the TLP is not the preset TLP (see description of figure 5 – “when the other received sequence number data 42 is not in a predetermined order or when a TLP error is detected, the data link layer 35 causes the other data link layer 35 to retransmit the DLLLP of the sequence number data 42” – preset TLP is defined in the instant application paragraph 17 as the TLP that currently needs to be sent (next sequence number))

As to claim 5 Suzuki teaches:

wherein the transmission error type comprises a retransmission error type and a missed-transmission error type; and the programming instructions instruct the at least one processor to: determine that the error type of the error in transmitting the TLP between the PCIe device and the host is the missed-transmission error type in response to determining that the TLP is later than the preset TLP; or determine that the error type of the error in transmitting the TLP between the PCIe device and the host is the retransmission error type in response to determining that the TLP is earlier than the preset TLP. (see description of figure 5 – “when the other received sequence number data 42 is not in a predetermined order or when a TLP error is detected, the data link layer 35 causes the other data link layer 35 to retransmit the DLLLP of the sequence number data 42” – Suzuki teaches determining receiving out of order packets – the name given to the different out of order circumstances is arbitrary (not defined in the PCIe specification))

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bockhaus et al. (US 20110246833) in view of Sugumar et al. (US 20150095688).

As to claim 9, Bockhaus teaches all of the limitations of claim 1 as above. Bockhaus doesn’t explicitly teach: “wherein the programming instructions instruct the at least one processor to: set a system clock of the PCIe device to be in an unavailable state using a gated clock, wherein, in the unavailable state, the PCIe device refrains from processing a processing request sent by the host.” Sugumar teaches:

wherein the programming instructions instruct the at least one processor to: set a system clock of the PCIe device to be in an unavailable state using a gated clock, wherein, in the unavailable state, the PCIe device refrains from processing a processing request sent by the host. ([0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bockhaus and Sugumar. The motivation would have been to implement power savings modes in order to reduce power consumption.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination “wherein the programming instructions instruct the at least one processor to: obtain a first credit value required by a TLP to be sent by the host and a current remaining second credit value of the EP device; and determine that the error type of the error in transmitting the TLP between the PCIe device and the host is a credit value insufficiency error type in response to determining that the first credit value is greater than the second credit value” as required by dependent claim 6, in combination with the other claimed limitations (emphasis added). The prior art of record teaches calculating the credits needed after a packet has been received (see Dodson paragraph 35). However, the prior art of record does not teach obtaining (calculating) by the receiving device the credits needed for a TLP that hasn’t been sent yet by the host as required by dependent claim 6.
	Claim 7 would also be allowable as they depend upon claim 6, either directly or indirectly, and are allowable for the same reasons indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181